DETAILED ACTION
This is in response to amended claims filed on 11/7/19, in which Claims 2-21 are presented for examination of which Claims 2 and 17 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coupling antenna” on the base component must be shown or the feature(s) canceled from the claim(s) (if the booster antenna 630 is the coupling antenna, please specify for the record).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 2 and 17 recite the limitation “the base body” in line 3, it appears the claims should read “the base component” to align with line 2 (Claims 3-16 and 18-21 are similarly objected to for their dependency).
Claim 2 recites “the second antenna being communicatively coupled to the at least one IC chip via the coupling antenna…”  in lines 11-12.  It appears it should read “the coupling antenna being communicatively coupled to the at least one IC chip via the second antenna” as Claim 10 recites that the second antenna is electrically connected to a common IC chip, and therefore would likely be communicatively coupled to the IC chip via an electrical wire.  If not please point out from the Specification and clarify for the record the relationship between the coupling antenna, the second antenna and the IC chip (Claims 3-16  are similarly objected to for their dependency).
Claims 2 recites the limitation “the detachable component” in line 10, it appears the claim should read “the detachable module” to align with line 3 (Claims 3-16 are similarly objected to for their dependency).  Claim 13 line 4, similarly should read “the detachable module. Claim 21 line 1, similarly should read “the detachable module.


Allowable Subject Matter
Claims 2-21 would allowable if the objections are resolved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Mays et al. (US 2001/0048361) discloses a multi-frequency radio frequency identification (RFID) tag ([0003]), comprising: a RFID module (including 401) that includes: an integrated circuit (IC) chip (402 of Fig 5); a first antenna (501 of Fig 5) electrically coupled to the IC chip, wherein the first antenna is tunable to operate in a first frequency range in conjunction with the IC chip ([0055] HF); and a coupling antenna electrically coupled to the IC chip (element 405 of Fig 5); and a second antenna (element 404 of Fig 5) configured to operate in a second frequency range ([0055] UHF), wherein the second antenna is coupled to the IC chip by coupling to the coupling antenna (404 is coupled to 405 (wired) which is coupled to the IC chip Fig 5).
Kubo (US 2007/0069858) discloses an inductive antenna device that intervenes in communication between an RFID tag including an RFID chip and a tag antenna and an RFID access device for accessing the RFID tag. The inductive antenna device includes an access-device-side antenna that is electromagnetically coupled with the antenna of the RFID access device, and a tag-side antenna that is electromagnetically coupled with the tag antenna. The RFID chip and tag antenna in the RFID tag are in an electromagnetically shielded space. The inductive antenna device is attached to the RFID tag or the inductive antenna device is brought in a predetermined position to make communication possible between the RFID tag and RFID access device. Kubo discloses a detachable RFID module ([0017], [0071]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Mullis et al. (US 2012/0280045) teaches various embodiments of RFID switch devices that enable manual activation/deactivation of the RF module. The RFID switch device may include a RF module with an integrated circuit adapted to ohmically connect to a substantially coplanar conductive trace pattern, as well as booster antenna for extending the operational range of the RFID device. The operational range of the RFID . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685